Case 8:15-cv-02034-JVS-JCG Document 768 Filed 12/17/18 Page 1 of 1 Page ID #:63627



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES − GENERAL


     Case No. 8:15−cv−02034−JVS−JCG                    Date      December 17, 2018

     Title      NATURAL−IMMUNOGENICS CORP. V. NEWPORT TRIAL GROUP, ET AL


     Present:       The Honorable     James V. Selna , U. S. District Judge
                    Karla Tunis                               Sharon Seffens
                    Deputy Clerk                          Court Reporter/Recorder

        Attorney(s) Present for Plaintiff(s):       Attorney(s) Present for Defendant(s):
                Peter Arhangelsky                              David Darnell
                 Joshua Furman                                 Brendon Ford

    Proceedings:     Status Conference

          Cause called and counsel make their appearances. The Court and counsel confer
     regarding mediation. The Court sets a further Status Conference for Monday, January 28,
     2019 at 1:30 p.m.




                                                                                        :05
                                                                    Initials of Preparer: kt




    CV−90 (10/08)                     CIVIL MINUTES−GENERAL                          Page 1 of 1
